Citation Nr: 1757752	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to December 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded this issue for further development in April 2015 and June 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, additional development is needed prior to adjudication by the Board.

At the outset, the Board notes that the April 2015 remand asked for "an opinion as to whether the Veteran was unemployable due to the combined effects of his service-connected disabilities."  In the June 2017 remand, the Board noted that a "combined effects opinion was not obtained pursuant to the last remand; instead, separate examinations were ordered addressing the Veteran's service-connected disabilities individually."  

The Board acknowledges that neither of the VA opinions obtained in August 2017 and September 2017, in accordance with the latest remand, definitively addresses the collective impact of service-connected disabilities on the Veteran's employment.  Notably, the September 2017 VA psychologist specifically noted that it was outside of her clinical expertise to discuss the Veteran's medical (hearing loss and tinnitus) disabilities.  However, the Board notes that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  Upon further review of the file, the Board is of the opinion that there is sufficient evidence about the functional impact of the Veteran's service-connected disabilities to allow the Board to make an informed decision without the need for a "combined-affects opinion" in this case.  There is, however, a need for further development.

In the June 2017 remand, the Board also instructed the RO to obtain the Veteran's VA Vocational Rehabilitation file.  A six-page Counseling Record-Narrative Report dated in October 2013 was associated with the claims file.  The Veteran's complete Vocational Rehabilitation file is required in order to make a fully informed decision in this appeal.  On remand, it must be obtained.

Next, the Board notes that based on the evaluations assigned for the Veteran's service-connected PTSD, hearing loss and tinnitus disabilities, he met the schedular criteria for a TDIU beginning December 10, 2012.  See 38 C.F.R. §§ 4.16(a), 4.25 (2017).  However, the evidence of record suggests that the Veteran may reasonably have been precluded from securing or maintaining gainful employment prior to December 10, 2012 due to the effect of all of his service-connected disabilities.  

For instance, at a September 2010 VA PTSD examination, the Veteran asserted that he was unable to work because of his anger.  He also reported that he was fired from his last job because his coworkers were afraid of him.  The examiner indicated that his depression does appear to slow him down both physically and cognitively and this could affect interactions and task completion.

At a VA hearing loss examination in September 2011, the Veteran reported difficulty communication with others at work due to his hearing loss.  He also believed that it caused him to be less alert at work, including when being around certain machinery such as forklift.  He also indicated that his tinnitus affects his ability to stay focused at work as well as his ability to sleep at night.

At a VA PTSD examination in October 2011, a VA examiner opined that the Veteran would have an intermittent ability to perform work tasks.  The examiner also noted that PTSD manifested with difficulty in adapting to stressful circumstances including work.

Moreover, the October 2013 Vocational Rehabilitation Counseling Record-Narrative Report shows that a VA counselor determined that the Veteran's service-connected hearing loss and PTSD disabilities caused him to unable to obtain or retain employment, and that he was precluded from working in positions such as truck driving and construction work.  The Board notes that prior to December 2012, the Veteran's past work experience only included maintenance work and truck driving.  He only had a high school education at that time.  See VA Form 21-8940 dated May 2013.

Based on this evidence, the Board finds that referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16 (b) for the period prior to December 10, 2012 is warranted.

Finally, the most VA examinations reflect that the Veteran begin working at a job consistent with his education and training, on a full-time basis, sometime in 2017.  On remand, the RO should obtain clarification from the Veteran as to when he obtained gainful employment in 2017.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain clarification as to the nature of his employment which reportedly began in 2017, to include salary information.

2.  Obtain the Veteran's complete Vocational Rehabilitation file, including all evaluations and narrative reports, and associate it with the claims file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Refer the case to the Director of the Compensation Service for adjudication of entitlement to a TDIU, under 38 C.F.R. § 4.16 (b) for the period prior to December 10, 2012.

4.  Thereafter, readjudicate the appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




